DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 5, 7-11, 13-17, and 19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the tooth front veneer being further configured with a first end having a cutting edge with a maximum thickness of 0.6 mm and a second end having a thickness less than the thickness of the cutting edge at the first end” (lines 10-14, emphasis added), which does not have support from the originally filed application and is thus considered to be new matter. 
	Note that the specification discloses: “a dental veneer comprises a cutting edge at one of its end sections, preferably showing a thickness- Page 10 - Docket No. 19247.la.2 ranging from about 1.0 mm to about 1.3 mm. At regions outside of the cutting edge section, the dental veneer preferably has a thickness of about 0.6 mm, and/or tapers flat at its end opposite the cutting edge” (paragraph [0032], emphasis added). As such, the specification discloses the cutting edge having a thickness ranging from 1.0 mm to about 1.3 mm, failing to provide support for the claimed range of “a maximum of 0.6 mm”.
	All claims are rejected herein based on dependency.   

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-2, 5, 10-11, 13, and 19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Hauck (2005/0227204) in view of Peuchert et al. (2007/0184964), and further in view of Billet et al. (5,839,900).  
Regarding claim 1, Hauk discloses a tooth front veneer 14 formed as a solid body, the tooth front veneer being configured to be placed upon a prepared tooth in order to only cover 
However, Hauck fails to disclose the veneer consists of a composite material containing at least one organic binder and filler particles as claimed.  Peuchert et al. discloses a composition for dental restoration (abstract) consisting of a composite containing an organic binder and solid filler particles (paragraph 2).  Peuchert et al. discloses the solid filler particles are x-ray opaque dental gass having different grain sizes average of 0.2 micron (abstract; paragraph 27) which is within the claimed range of 0.01 - 3.0 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hauk by forming the veneer of a composite material containing an organic binder and filler particles as taught by Peuchert et al. as suitable alternative materials for forming artificial dental restoration(s) with reasonable expectation of success.  
	Alternatively, Billet et al. discloses a dental veneer 2/3/4/5 comprising barium glass, strontium glass, and incorporating radio-opaque metals therein (column 5 lines 52-63).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck/Peuchert by substituting Halpern’s solid filler porcelain particles with Billet et al.’s porcelain materials selected from barium glass, strontium glass, and radio-opaque, as known suitable alternative materials for the intended use of forming a dental veneer with reasonable expectation of success. 
	Regarding the claimed range of “hardness of 17 to 20 GPa”, Billet discloses: 
“the elasticity modulus of the support shell is never different from that of the natural crown or root dentin by .+-.25%. More particularly… the elasticity modulus of the support shell is lower than or equal to 25 GPa, notably comprised between 7 and 25 GPa whereas the elasticity modulus of the coating is higher than 10 GPa, notably comprised between 12 and 26 GPa. Furthermore, the support shell has a tensile strength greater than 120 MPa, notably about 200 MPa, and a compressive strength comprised between 300 and 400 MPa. The external finishing coating moreover has a hardness greater than 100 KHN.” (column 3 lines 11-22).  

	As such, Billet effectively indicates such hardness is of result-effective variable which is similar to that of a natural tooth crown.  Therefore, such claimed range of hardness would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
	
	Regarding the newly recited limitation(s) regarding the thickness of the veneer, Hauck shows the veneer is thicker at cutting edge portion 15; and the thickness at portion 14 to be less than that of portion 15 (Fig. 4).  Hauck also discloses the veneer having a thickness of 0.2 mm to about 1 mm (paragraph 23), indicating such range to be result-effective.  Therefore, such claimed range that the cutting edge having a maximum of 0.6 mm would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  

As to claim 2, Hauck’s veneer 14 is curved in a shell-shaped configuration, at least regionally at the front region (Fig. 1).  As to claims 5 and 13, Billet et al. discloses the veneer being translucent (column 9 lines 25-30) but fails to disclose such claimed range of translucency. Nonetheless, with both Hauck's and Peuchert’s teachings being directed to artificial dental restorations of which such claimed ranges of grain sizes, translucency, etc., are of result effective variables that is optimizable in order to form a best functional and aesthetic restoration, such claimed range(s) of translucency would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an See MPEP §§ 2144.05.  As to claims 10-11, both Peuchert and Billet teach the organic binder comprising methacrylate (Billet column 2 lines 65-67 ) and the filler particles may be porcelain/glass and plastic which are inorganic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hauck by utilizing methacrylate in the organic binder and inorganic filler materials as taught by Peuchert and Billet as suitable material for the intended use.   As to claim 19, Peuchert discloses solid filler particles, i.e. porcelain, being about 60-98% (paargraph 18), which overlaps with the claimed range of at least 75%.  As such, the claimed range of “at least 75%” would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  

6.	Claims 7-8 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hauck in view of Peuchert et al. and Billet et al., as applied to claim 1 as detailed above, and further in view of Pfeiffer et al. (2006/0257823 A1).  
	Regarding claims 7-8, Hauck/Peuchert/Billet discloses the invention substantially as claimed.  Particularly Hauck discloses a kit comprising a plurality of differently sized and/or differently shaped dental veneers and a bonding/fastening agent (paragraph 26).  However, Hauck/Peuchert/Billet fails to disclose the fastening material in several different color.  Pfeiffer et al. discloses an adhesive 9 for bonding a dental crown/veneer 3 to a prepared tooth 2 (Figs. 2-3), wherein the adhesive material is available in different colors (paragraphs 10, 40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hauck/Peuchert/Billet by providing the adhesive available in different colors in order for the user to choose a desired color which would shine though the translucent veneer as taught As to claims 14-16, Hauck discloses at least one fastening material is pasty, i.e. a paste (paragraph 20).  Note that Hauck’s and Pfeiffer’s fastening materials are suitable for adhering.  

7.	Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hauk in view  of Peuchert et al., and Pfeiffer et al., as applied to claim 7 as detailed above, and further in view of Alpert (5,171,149).  Hauck/Peuchert/Billet/Pfeiffer discloses a kit substantially as claimed except for an etchant and at least two different adhesion promoters.  Alpert discloses a dental kit comprising a bonding agent and an etchant (column 4 lines 64 - column 5 lines 9), both of which are adhesion promoters of different types.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further provide an etchant in addition to an bonding agent to Hauck/Peuchert/Billet/Pfeiffer’s kit as taught by Alpert in order provide the user all the needed tools to clean and prepare a tooth for effectively bonding to a veneer.  

Response to Arguments
8.	Applicant’s arguments regarding the amendments made to the claims have been fully considered but are not found persuasive.    
	Regarding the newly recited limitation(s) regarding the thickness of the veneer, Hauck shows the veneer is thicker at cutting edge portion 15; and the thickness at portion 14 to be less than that of portion 15 (Fig. 4).  Hauck also discloses the veneer having a thickness of 0.2 mm to about 1 mm (paragraph 23), indicating such range to be result-effective.  Therefore, such claimed range that the cutting edge having a maximum of 0.6 mm would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine See MPEP §§ 2144.05.  
	Also note the 35 USC 112(a) ground(s) of rejection for new matter. 

Conclusion
9.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772